Citation Nr: 1040171	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  04-29 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected 
hypertension and transient ischemic attacks.

2.  Entitlement to an initial compensable evaluation for 
transient ischemic attacks (TIA).

3.  Entitlement to an effective date earlier than August 16, 2005 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, in August 2003 and August 2005 and a rating decision 
issued by the Appeals Management Center (AMC) in June 2010.  

The August 2003 rating decision granted service connection for 
TIA with a noncompensable evaluation effective May 21, 2003.  The 
August 2005 rating decision denied a claim for entitlement to 
service connection for dysthymic disorder, also claimed as 
obsessive compulsive disorder and depression.  The June 2010 
rating decision granted entitlement to service connection for 
PTSD and assigned a 50 percent evaluation effective August 16, 
2002.  

The Veteran testified before the Board in July 2007.  The 
Veterans Law Judge (VLJ) who conducted the hearing is no longer 
employed by the Board.  In November 2007, the Veteran was 
notified of this and of the fact that the hearing transcript had 
portions which were inaudible.  He was offered the opportunity 
for another hearing, and he subsequently requested one.  In 
February 2008, the Board remanded the Veteran's claim so that he 
could be afforded another hearing.  The Veteran thereafter 
presented testimony before the undersigned VLJ at a 
videoconference hearing in June 2008.  A transcript of the 
hearing is of record.  

The claims for service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected 
hypertension and transient ischemic attacks, and for an initial 
compensable evaluation for TIA were remanded by the Board in 
December 2008 for additional development and to address due 
process concerns.  More specifically, the RO/AMC was instructed 
to obtain additional VA treatment records and to schedule the 
Veteran for appropriate VA examinations.  The actions directed by 
the Board pertaining to the Veteran's claim for service 
connection have been accomplished and the matter returned for 
appellate review.  As will be discussed in greater detail below, 
however, the actions directed by the Board pertaining to the 
claim for increased rating have not been fully accomplished.  

The Board also remanded a claim for service connection for PTSD 
in December 2008.  As noted above, service connection for this 
disability was subsequently granted by the AMC in a June 2010 
rating decision.  As such, the issue of whether the Veteran is 
entitled to service connection for PTSD is no longer before the 
Board for appellate review.  

The Board notes at this juncture that during the pendency of this 
appeal, the United States Court of Appeals for Veterans Claims 
(Court) held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) 
(the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).  In this case, however, as service 
connection for PTSD has already been established, the Board will 
only adjudicate whether the Veteran is entitled to service 
connection for acquired psychiatric disorder, to include as 
secondary to service-connected hypertension and TIA, as reflected 
on the title page.

The Board also notes that a statement from the Veteran's wife was 
received directly at the Board in August 2010, after the May 2010 
supplemental statement of the case (SSOC) was issued, without a 
waiver of consideration by the agency of original jurisdiction 
(AOJ).  Review of the evidence submitted reveals that it relates 
to the symptomatology exhibited by the Veteran's PTSD and, 
therefore, is not pertinent to the issue being adjudicated in 
this decision.  Based on the foregoing, the Board finds that the 
evidence need not be remanded to the AOJ.  See 38 C.F.R. § 
20.1304.

The issue of entitlement to an initial compensable rating for TIA 
and the issue of entitlement to an effective date earlier than 
August 16, 2005 for the grant of service connection for PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the AMC in Washington, DC.


FINDING OF FACT

The medical evidence indicates that the Veteran's PTSD, which is 
directly related to service, accounts for his psychiatric 
symptomatology such that separate diagnoses of major depressive 
disorder, dysthymic disorder and/or obsessive compulsive disorder 
are not merited.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected 
hypertension and transient ischemic attacks, have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

Certain chronic diseases, including psychoses, may be presumed to 
have been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310(a) 
(2009).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progress of the nonservice-connected disease, will be 
service connected.  38 C.F.R. § 3.310(b) (2008); Allen v. Brown, 
7 Vet. App. 439 (1995).  In the latter instance, the nonservice-
connected disease or injury is said to have been aggravated by 
the service-connected disease or injury.  38 C.F.R. § 3.310(b) 
(2009).  In cases of aggravation of a Veteran's nonservice-
connected disability by a service-connected disability, the 
Veteran shall be compensated for the degree of disability over 
and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2009).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (2009).  Specifically, lay evidence may 
be competent and sufficient to establish a diagnosis where (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau, 492 F.3d at 
1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  A layperson is competent to identify a medical condition 
where the condition may be diagnosed by its unique and readily 
identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  Additionally, where symptoms are capable of lay 
observation, a lay witness is competent to testify to a lack of 
symptoms prior to service, continuity of symptoms after in-
service injury or disease, and receipt of medical treatment for 
such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); 
Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Veteran contends that he has an acquired psychiatric 
disorder, reported as depression, obsessive compulsive disorder, 
stress, and dysthymic disorder.  It appears that he is claiming 
this disorder is a result of service and that he also asserts it 
manifested from his service-connected hypertension and ischemic 
attack.  The Veteran contends that he has been told that his 
psychiatric condition, to include depression and dysthymic 
disorder, might be related to his hypertension or TIA.  See July 
2004 VA Form 9; VA Forms 21-4138 dated December 2004, November 
2005; July 2007 and June 2008 hearing transcripts; 

As noted above, service connection for PTSD was granted in a June 
2010 rating decision.  As such, any arguments and treatment 
records pertaining to PTSD will not be discussed in this 
decision.  

The Veteran's service treatment records are largely devoid of 
reference to complaint of, or treatment for, any psychiatric 
problems, to include depression, obsessive compulsive disorder, 
stress and/or dysthymic disorder.  The Veteran did report 
increased tension in April 1976, at which time an impression of 
anxiety was made.  See health record.  This is the only notation 
pertaining to any psychiatric problem during the Veteran's 20 
years in service.  In fact, the Veteran denied frequent trouble 
sleeping, depression or excessive worry, and nervous trouble of 
any sort during an August 1979 examination and clinical 
evaluation of his psychiatric functioning was normal.  See 
reports of medical examination and history.  The same was noted 
at the time of the Veteran's March 1982 discharge examination.  
See id.  

The post-service medical evidence of record does reflect that the 
Veteran has received treatment related to psychiatric complaints.  
In pertinent part, VA treatment records report obsessive 
compulsive traits and disorder and depression.  See progress 
notes dated June 2001, July 2001, October 2001, February 2002, 
May 2002 and September 2002.  On occasion, these findings would 
be accompanied by a diagnosis of PTSD.   On many other occasions, 
however, in fact in the majority of VA treatment records, the 
only Axis I diagnosis rendered was (chronic) PTSD.  See e.g., 
February 2001 mental health initial integrated treatment plan 
note; mental health biopsychosocial integrated treatment notes 
dated September 2005 and July 2009; August 2005 consult and 
screening evaluation STP note; December 2008 psychiatry MD OPT 
note; September 2009 PTSD medication management note; see also 
June 2005 letter from M. Bailey at the Vet Center in St. 
Petersburg (has been diagnosed with PTSD).  The VA treatment 
records also reveal that the Veteran was undergoing group therapy 
for PTSD throughout the appeal.

The Board notes that a June 2001 psychiatry consult note contains 
an impression of no Axis I diagnosis; no evidence of any major 
mood disorder or obsessive compulsive qualities.  A July 2005 
psychology consult note contains an impression of other or 
unspecified psychological factors affecting medical condition, 
and in June 2009, the impression was "complaints of stress and 
anxiety currently felt best accounted for by PTSD by prior 
providers."  See psychiatry MD OPT note.  

In October 2002, a VA doctor reported that the Veteran was a 
patient at the South Saint Petersburg primary care clinic and 
that he had followed the Veteran since November 1998.  In 
pertinent part, the VA doctor provided a diagnosis of 
PTSD/obsessive compulsive traits.  See letter from Dr. D. Layer.  
Also in October 2002, a duty status report contains a description 
of clinical findings that noted depression and PTSD.  

In a November 2002 report from Dr. G.E. Boutin, it was noted that 
the Veteran had been seen on a regular basis since May 2002, 
initially for depression and stress as a result of work.  An Axis 
I diagnosis of major depressive disorder was provided by Dr. 
Boutin, who noted that the Veteran had a significant fear of 
stroke over work-related stress and that the Veteran was unable 
to take psychiatric medications due to his TIA and hypertension.  
In April 2003, Dr. Boutin provided Axis I diagnoses of major 
depressive disorder and PTSD.  

The Veteran has undergone two VA compensation and pension (C&P) 
examinations in connection with his claim.  

During an April 2004 mental disorders examination, at which time 
the Veteran's claims folder and medical records were reviewed, an 
Axis I diagnosis of dysthymic disorder was provided following 
mental status evaluation.  The examiner noted that a review of 
his records and the results of the interview indicate that the 
Veteran appears to be suffering from depressive symptoms 
consistent with dysthymic disorder.  The examiner reported that 
the Veteran indicated that his symptoms became noticeable over 
the past few years as the stress of his work began to overwhelm 
him.  The examiner indicated that this assertion was confirmed by 
his private psychologist, who indicated that the Veteran's work 
"is seen as severely stressful" and that he should not return 
to such employment.  The examiner also noted that a November 2002 
report indicated that the Veteran "has a significant fear of 
stroke over work related stress."  The examiner asserted that in 
view of the above, it seemed apparent that the Veteran's 
depressive symptoms are related to the stress of his past work 
and that it is less likely as not that these symptoms are a 
result of his service-connected conditions.  

The Veteran underwent a VA C&P initial evaluation for PTSD 
examination in March 2009, at which time his claims folder and 
medical records were reviewed.  Following mental status 
examination, an Axis I diagnosis of PTSD was provided, which the 
examiner indicated was etiologically related to active service.  
In a May 2010 addendum, the VA examiner reported that in summary, 
his opinion was that the Veteran had chronic PTSD most likely 
caused as a result of his in-service traumatic experiences.  The 
examiner noted that PTSD is commonly associated with varying 
degrees of depression over a chronic intermittent course and that 
the Veteran's depression appears to be secondary to his PTSD and 
does not appear to be related to his service-connected 
hypertension (to include its treatment) or to TIA, which by 
definition was transient without sequela.  It was the examiner's 
opinion that PTSD is sufficient explanation for his 
symptomatology and separate diagnoses of major depressive 
disorder, dysthymic disorder or obsessive compulsive disorder are 
not merited.  

The examiner went on to note that the Veteran's private 
psychologist, Dr. Boutin, diagnosed major depressive disorder in 
a letter dated November 2002, but that none of four psychiatrists 
and two psychiatric ARNPs who subsequently saw the Veteran 
concur, nor do they give him a separate diagnosis of dysthymic 
disorder.  Instead, the Veteran is diagnosed with chronic PTSD 
and is treated in the Stress Treatment Program (STP) from August 
2005 onwards.  The examiner also noted that three psychiatrists, 
including his present psychiatrist, diagnose the Veteran with 
PTSD without separate diagnosis of depression or OCD and treat 
him with antidepressants, which are used/effective for both PTSD 
and depression.  

The examiner also noted that Dr. Layer, the Veteran's primary 
care physician (PCP), referred the Veteran to psychiatry in 
October 2000 to rule out OCD, which was done when they stated 
"no Axis I diagnosis; no evidence of any major mood disorder or 
obsessive compulsive qualities."  The examiner noted that Dr. 
Boutin referred to "O.C. personality characteristics" in his 
November 2002 letter, but it was the examiner's opinion in 
retrospect that the intrusive thoughts and lock-
checking/hypervigilant behavior of his PTSD could have been 
misconstrued as OCD.  

The evidence of record does not support the claim for service 
connection for an acquired psychiatric disorder on either a 
direct or secondary basis.  As an initial matter, and as noted 
above, the Veteran's service treatment records are largely devoid 
of reference to complaint of, or treatment for, any psychiatric 
problems, and the Veteran consistently denied any psychiatric 
problems following a single notation of anxiety in April 1976.  
As such, there is no evidence of a chronic psychiatric condition 
during service.  

Secondly, the medical evidence does not support a finding of 
continuity of symptomatology following the Veteran's 1982 
discharge from service.  Rather, the first record of complaint is 
June 2001, approximately 19 years after the Veteran's discharge 
from service, at which time obsessive compulsive traits were 
noted.  See progress note.  The Board notes that a subsequent 
June 2001 psychiatry consult note contains an impression of no 
Axis I diagnosis; no evidence of any major mood disorder or 
obsessive compulsive qualities.  

Lastly, while the Board acknowledges that the April 2004 VA 
examiner diagnosed the Veteran with dysthymic disorder, the March 
2009 VA examiner determined that the only Axis I diagnosis 
warranted was PTSD.  The May 2009 VA examiner also determined 
that PTSD provided sufficient explanation for the Veteran's 
symptomatology such that separate diagnoses of major depressive 
disorder, dysthymic disorder and/or obsessive compulsive disorder 
were not merited.  The 2009 VA examiner supported his conclusion 
with an adequate rationale, noting that PTSD is commonly 
associated with varying degrees of depression over a chronic 
intermittent course and that the Veteran's depression appears to 
be secondary to his PTSD.  The examiner also noted the diagnoses 
of major depressive disorder and obsessive compulsive disorder.  
Regarding the former, the 2009 VA examiner noted that the Veteran 
had been treated for PTSD from August 2005, onwards, and that 
none of his treating psychiatrists diagnosed him with major 
depressive disorder, though he was treated with antidepressants, 
which are also effective for depression.  Regarding the latter, 
the examiner noted that although the Veteran was referred to 
psychiatry related to a diagnosis of obsessive compulsive 
disorder, no Axis I diagnosis could be provided and rather, there 
was no evidence of any major mood disorder or obsessive 
compulsive qualities.  The examiner also noted that, in 
retrospect, intrusive thoughts and lock-checking and 
hypervigilant behavior could have been misconstrued as OCD 
instead of being diagnosed as PTSD.  

As noted several times above, service connection for PTSD is 
already in effect.  Symptoms such as depressed mood, disturbances 
of mood, obsessional rituals, and depression are contemplated 
when assigning a disability rating for PTSD.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).  Given the evidence as 
described above (in particular the detailed and probative opinion 
provided by the March 2009 VA examiner) indicating that a 
separate diagnosis of a major depressive disorder, dysthymic 
disorder, and/or obsessive compulsive disorder is not merited, 
the preponderance of the evidence is against the claim for 
service connection on a direct basis and secondary basis.  See 
Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that 
service connection presupposes a current diagnosis of the claimed 
disability).  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is inapplicable.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a service-
connection claim, including:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) effective 
date of the disability.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Prior to the issuance of the August 2005 rating decision that is 
the subject of this appeal, the Veteran was advised of the 
evidence needed to substantiate a claim for service connection 
and of his and VA's respective duties in obtaining evidence.  See 
November 2004 letter.  The Veteran was provided notice of the 
appropriate disability rating and effective date of any grant of 
service connection, as required by Dingess/Hartman, in an April 
2006 letter and the claim was readjudicated in a statement of the 
case dated August 2006.  Accordingly, the duty to notify has been 
fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  This duty has also been met as the 
Veteran service, private and VA treatment records have been 
obtained.  He was also afforded appropriate VA examinations in 
connection with his claim, and the opinion requested by the Board 
in its December 2008 remand was provided.  The record does not 
suggest the existence of additional, pertinent evidence that has 
not been obtained.  

For the reasons set forth above, the Board finds that no further 
notification or assistance is necessary, and deciding the appeal 
is not prejudicial to the Veteran.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder, dysthymic 
disorder and/or obsessive compulsive disorder, is denied.  


REMAND

Unfortunately, a remand is required in regards to the remaining 
claims.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure that 
his due process rights, including those associated with 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326, are met.

The Board previously remanded the Veteran's claim for an initial 
compensable evaluation for TIA for an appropriate VA examination.  
In its remand, the Board noted that although a March 2007 VA 
examiner had indicated that the Veteran did not have any 
residuals from his TIA, the Veteran did report experiencing 
dizziness and shortness of breath at the time of that 
examination.  The Veteran also subsequently indicated that he had 
headaches, dizziness, sexual malfunction, memory damage/loss, and 
speech difficulties/damage.  See July 2004 VA Form 9; hearing 
transcripts.  The Board noted that the etiology of the Veteran's 
complaints had not been clearly established and remanded the 
claim for another examination so that the Veteran's complaints 
could be evaluated.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Review of the claims folder reveals that the Veteran underwent a 
VA C&P brain and spinal cord examination in February 2009.  The 
VA examiner did not address the complaints noted above.  It 
appears that the AMC noted this discrepancy and indicated in a 
January 2010 VA Form 21-6789 that the opinion was inadequate for 
rating purposes and that a supplemental opinion was needed that 
specifically discusses the etiology of the Veteran's complaints 
of headaches, dizziness, memory loss, shortness of breath, sexual 
dysfunction, speech difficulties, sleep disturbances and 
cognitive dysfunction.  It appears that the AMC returned the 
claims folder to C&P services, but in a January 2010 addendum 
opinion, it was noted that the only request associated with the 
2009 examination was to evaluate TIA and that if "you need other 
medical condition evaluated please submit as exam request that 
specifies exams, background, AND WHAT OPINIONS ARE necessary.  
The TIA exam was totally adequate and no opinion asked."  No 
further action was undertaken by the AMC.  

As the Veteran's complaints of headaches, dizziness, memory loss, 
shortness of breath, sexual dysfunction, speech difficulties, 
sleep disturbances and cognitive dysfunction have still not been 
addressed, as requested in the Board's December 2008 remand, this 
must be accomplished on remand.  Recent VA treatment records 
should also be obtained.  

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failing to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Service connection for PTSD was granted in a June 11, 2010 rating 
decision.  A 50 percent evaluation was assigned, effective August 
16, 2005.  The Veteran submitted a statement directly to the 
Board, which was received in August 2010, indicating that he 
disagreed with the date that his claim should start and reporting 
that he was misdiagnosed with a work-related stress problem 
rather than PTSD.  This document is construed as a notice of 
disagreement regarding the effective date assigned for the grant 
of service connection for PTSD.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that where a notice of disagreement has been filed with 
regard to an issue, and a SOC has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
from the Bay Pines VA Medical Center, dated 
from May 2010.  

2.  Thereafter, return the claims file and a 
copy of this remand to the VA examiner who 
conducted the February 2009 brain and spinal 
cord examination.  The examiner should be 
asked to review the claims folder.

The examiner must specifically discuss of 
the etiology of the Veteran's complaints of 
headaches, dizziness, memory loss, shortness 
of breath, sexual dysfunction, speech 
difficulties, sleep disturbance, and 
cognitive dysfunction, to include whether 
these are residuals of the TIA.  

If the February 2009 VA examiner is not 
available, or if the requested opinion 
cannot be given without further examination 
of the Veteran, a new VA examination should 
be scheduled.  The examiner should identify 
all residuals related to the TIA, to 
include a discussion of the etiology of the 
veteran's complaints of headaches, 
dizziness, memory loss, shortness of 
breath, sexual dysfunction, speech 
difficulties, sleep disturbance, and 
cognitive dysfunction.  If there are no 
residuals related to the TIA, the examiner 
should provide an explanation of this.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

3.  Review the claims file and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination report.  If the requested 
report does not include an adequate response 
to the specific opinion requested, the 
report must be returned for corrective 
action.

4.  Provide the Veteran a statement of the 
case with respect to the issue of 
entitlement to an effective date earlier 
than August 16, 2005 for the grant of 
service connection for PTSD.  The Veteran 
should be informed of the actions necessary 
to perfect an appeal on this issue.  
Thereafter, this issue is to be returned to 
the Board only if an adequate and timely 
substantive appeal is filed.

5.  Finally, readjudicate the claim for 
entitlement to an increased initial rating 
for TIA.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC), 
and given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


